                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                 WILKES-BARRE DIVISION
 IN RE:                                              )    CHAPTER 13
                                                     )
 MARY FONTONES                                       )
 aka MARY ELIZABETH FONTONES, and                    )
 RALPH FONTONES                                      )
 aka RAFAEL FONTANEZ JR,                             )
                                                     )
                                      Debtors        )    CASE NO.: 5:19-BK-04865-RNO

                             OBJECTION OF CAPITAL ONE AUTO FINANCE,
                                 A DIVISION OF CAPITAL ONE, N.A.
                               TO CONFIRMATION OF PROPOSED PLAN

           Capital One Auto Finance, a division of Capital One, N.A. ("COAF"), by and through its
 attorneys, Mester & Schwartz, P.C., files Objection to Confirmation of Debtors' Proposed Plan and
 states:

 1.        On August 18, 2016, Debtor Mary Fontones, entered into a Retail Installment Sales Contract in

           the principal amount of $19,593.35 (the "Contract") that referred and related to the purchase of a
           2016 TOYOTA Corolla Sedan 4D LE I4, V.I.N. 2T1BURHE8GC626896 (the "Motor

           Vehicle"). COAF is the assignee of the Contract.
 2.        The interest rate under the Contract is 12.03% per annum.

 3.        To secure the Contract, Debtor granted a first lien on the Motor Vehicle in favor of COAF.
 4.        On November 14, 2019, Debtors filed a Voluntary Petition under Chapter 13 of the United
           States Bankruptcy Code.

 5.        On November 14, 2019, Debtors filed a Proposed Plan (the "Plan").
 6.        The Chapter 13 Trustee has scheduled a 341(a) Meeting of Creditors for December 16, 2019.

 7.        As of November 14, 2019, the total principal balance of COAF's claim was $12,561.56.

 8.        In the Plan, Debtor proposed to pay COAF the sum of $8,300.00 at the rate of 5.000% per
           annum interest.

 9.        Debtors' proposed treatment fails to comply with the cramdown requirements for confirmation as

           in contained in 11 U.S.C. Section 1325(a)(5)(B)(i).




Case 5:19-bk-04865-RNO              Doc 17 Filed 12/18/19 Entered 12/18/19 14:06:48                     Desc
                                     Main Document Page 1 of 2
10.      The fair market value for the Motor Vehicle is $12,100.00. See attached Exhibit C.
11.      COAF is entitled to a secured claim of $12,100.00 at 5.75% interest over the life of the plan.

12.      A 5.000% interest rate is inconsistent with Till v. SCS Credit Corp., 541 U.S. 405 (2004).

13.      For the foregoing reasons, COAF objects to confirmation of the Plan.

         WHEREFORE Capital One Auto Finance, a division of Capital One, N.A., respectfully

 requests this Honorable Court to deny confirmation of the Plan.

                                                     Respectfully submitted,

                                                     Mester & Schwartz, P.C.
                                                     BY: /s/ Jason Brett Schwartz
                                                         Jason Brett Schwartz, Esquire

                                                           1333 Race Street
                                                           Philadelphia, PA 19107
                                                           (267) 909-9036
                                                           Attorney for Capital One Auto Finance,
                                                           a division of Capital One, N.A.
 Dated: December 18, 2019




Case 5:19-bk-04865-RNO           Doc 17 Filed 12/18/19 Entered 12/18/19 14:06:48                      Desc
                                  Main Document Page 2 of 2
